Citation Nr: 0313841	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-20605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for a right knee 
disability.

Whether new and material evidence has been submitted to 
reopen claims for service connection for hearing loss, 
tinnitus, and residuals of a fractured jaw.



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1999 RO decision which denied 
service connection for a right knee disability, and found 
that new and material evidence had not been submitted to 
reopen claims for service connection for hearing loss, 
tinnitus, and residuals of a fractured jaw (mandible).  The 
veteran requested a Board hearing but later canceled that 
request.  The attorney who previously represented the veteran 
no longer represents him; the veteran was given the 
opportunity to appoint another representative but indicated 
he would represent himself.


FINDINGS OF FACT

1.  Any current right knee disorder began years after service 
and was not caused by any incident of service.

2.  In an unappealed September 1982 decision, the RO denied 
claims for service connection for hearing loss, tinnitus, and 
residuals of a jaw fracture.  Evidence received since that 
time is cumulative or redundant, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  New and material evidence has not been submitted to 
reopen claims for service connection for hearing loss, 
tinnitus, and residuals of a fractured jaw; and the September 
1982 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through discussions in correspondence, RO rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a right knee disability, as well as his application to 
reopen claims for service connection for hearing loss, 
tinnitus, and residuals of a fractured jaw.  He has been 
informed of his and the VA's respective responsibilities for 
providing evidence.  There are no additional identified 
medical records to obtain.  As to the service connection 
claim, a VA examination is not necessary to decide the claim, 
as there is a lack of competent evidence that the claimed 
disability may be associated with an established service 
event.  In an application to reopen a previously denied 
claim, there is no VA duty to provide a VA examination prior 
to the submission of new and material evidence.  The Board 
finds that the notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Service connection for a right knee disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The evidence shows the veteran served on active duty from 
September 1963 to September 1965.  Service medical records 
note some treatment for right knee symptoms in August and 
September 1964, although a chronic right knee disorder was 
not shown at that time or at other times in service.  The 
service separation examination in August 1965 noted the lower 
extremities were normal.

Medical records for years after active duty are negative for 
a right knee disorder.  At an RO hearing in July 1999, the 
veteran asserted that he was seen for right knee symptoms in 
the years immediately after service, but he also indicated 
that related medical records were no longer available.  VA 
treatment records from the 1990s primarily concern other 
ailments but contain occasional reference to right knee 
complaints and gout.  The medical records do not suggest that 
any current right knee problems are related to service.  

As a layman, the veteran is not competent to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The weight of the credible 
medical evidence indicates that right knee symptoms in 
service were acute and transitory and resolved without 
residual disability, and that any current right knee disorder 
began many years after active duty and was not caused by any 
incident of service.  The Board must conclude that a right 
knee disorder was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Application to reopen claims for service connection 
for hearing loss, tinnitus, and residuals of a jaw fracture

An RO decision in September 1982 denied service connection 
for hearing loss, tinnitus, and residuals of a jaw fracture.  
As such decision was not appealed, it is considered final, 
with the exception that the claims may be reopened is new and 
material evidence has been submitted since then, and if so 
reopened, the claims will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 7105, 5108; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In January 1999, the veteran applied to reopen the previously 
denied claims for service connection.  As applicable to the 
present appeal, "new and material evidence" means evidence 
not previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  [The Board notes that the definition of "new and 
material evidence" was recently revised, but the new version 
only applies to applications to reopen which are received by 
the VA on or after August 29, 2001; thus the new version does 
not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (38 C.F.R. § 3.156(a) (2002).]

At the time of the unappealed 1982 RO decision, service 
medical records from the veteran's 1963-1965 active duty were 
available and showed no hearing loss, tinnitus, or jaw 
fracture.  The 1965 service separation examination noted a 
chin scar (which is now service-connected) but showed no 
hearing loss, tinnitus, or jaw fracture.  At the time of the 
1982 RO decision, there was no post-service medical evidence 
of hearing loss and tinnitus until the 1980s, and there were 
no objective findings of any jaw fracture residuals (only the 
veteran's self-reported history given in the 1980s of having 
had a jaw fracture in service).  When the RO denied the 
claims in 1982, it also considered the veteran's assertions 
that the conditions were due to service.

Medical records received since the 1982 RO decision do not 
show hearing loss or tinnitus prior to the 1980s, and still 
do not objectively show any jaw fracture in service or 
current residuals of a jaw fracture.  The veteran has 
submitted additional written statements and provided 
testimony at a 1999 RO hearing, again asserting that the 
conditions began in service.  

The Board finds that the additional medical records and 
statements/testimony by the veteran, received since the 1982 
RO decision, are cumulative and redundant, and thus not 
considered new evidence.  Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  Even if some of the additional medical 
records were considered new evidence, they are not material 
evidence since they do not tend to show the claimed 
conditions are related to service.  Such evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection.  

The Board concludes that new and material evidence has not 
been submitted since the 1982 RO decision.  Thus the claims 
for service connection for hearing loss, tinnitus, and 
residuals of a jaw fracture are not reopened, and the 1982 RO 
decision remains final.


ORDER

Service connection for a right knee disability is denied.

An application to reopen claims for service connection for 
hearing loss, tinnitus, and residuals of a jaw fracture is 
denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

